Case 2:21-cv-01977-CCC-MF Document 45 Filed 06/23/21 Page 1 of 2 PageID: 482




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

IN RE: GERBER PRODUCTS COMPANY
BABY FOOD LITIGATION




 This Document Relates To:              Master File No. 2:21-cv-01977-CCC-MF

 All Actions                            HON. Claire C. Cecchi
                                        Motion Return Date: June 7, 2021




                 NOTICE OF SUPPLEMENTAL AUTHORITY

      Defendant Gerber Products Company (“Gerber”) respectfully submits this

Notice of Supplemental Authority to advise the Court that:

      (1) On June 16, 2021, the United States District Court for the Central District

of California, in Robbins v. Gerber Products Company, et al., No. 2:21-cv-01457-

JVS-PD (C.D. Cal.), issued the Order attached hereto as Exhibit A, severing the

claims asserted against Gerber from those against Nurture, Inc., and transferring the

claims asserted against Gerber to this District pursuant to the first-to-file rule; and

      (2) On June 23, 2021, the United States District Court for the Northern District

of New York, in Eldridge v. Gerber Products Company, et al., No. 1:21-CV-283

(TJM/CFH) (N.D.N.Y.), issued the Order attached hereto as Exhibit B, severing the

claims asserted against Gerber from those against Beech-Nut Nutrition Company,
Case 2:21-cv-01977-CCC-MF Document 45 Filed 06/23/21 Page 2 of 2 PageID: 483




and transferring the claims asserted against Gerber to this District pursuant to 28

U.S.C. § 1404(a).

      Dated June 23, 2021

                                          Respectfully submitted,

                                         KELLEY DRYE & WARREN LLP

                                         By: /s/ Geoffrey W. Castello
                                                Geoffrey W. Castello

                                         Geoffrey W. Castello
                                         Glenn T. Graham
                                         One Jefferson Road, 2nd Floor
                                         Parsippany, NJ 07054
                                         T: (973) 503-5900
                                         F: (973) 503-5950
                                         gcastello@kelleydrye.com
                                         ggraham@kelleydrye.com

                                         Bryan A. Merryman
                                         (admitted pro hac vice)
                                         Catherine S. Simonsen
                                         (admitted pro hac vice)
                                         WHITE & CASE LLP
                                         555 Flower Street, Suite 2700
                                         Los Angeles, CA 90071-2433
                                         T: (213) 620-7700
                                         F: (213) 452-2329
                                         bmerryman@whitecase.com
                                         catherine.simonsen@whitecase.com

                                         Attorneys for Defendant
                                         Gerber Products Company
